Citation Nr: 0214499	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $10,625.20.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  This matter comes to the Board of Veterans' Appeals 
(the Board) from a November 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the VA Regional Office 
(RO).  In that decision the RO Committee waived recovery of 
$8416.80 of a $19,042.00 overpayment of pension benefits and 
denied waiver of recovery of the remaining $10,625.20 of the 
overpayment.  The veteran perfected an appeal of the denial 
of a full waiver of recovery.


FINDINGS OF FACT

1.  The veteran completed Improved Pension Eligibility 
Verification Reports in February and March 1997, which 
included a section for reporting the receipt of Social 
Security benefits.  He then reported receiving no Social 
Security benefits.

2.  The veteran was awarded VA pension benefits in March 
1997, effective in December 1996, based only on his reported 
income from earnings.  The March 1997 award notice informing 
him of his entitlement also informed him of the necessity of 
reporting any change in his income.

3.  In June 2000 the RO received information from the Social 
Security Administration showing that the veteran was then 
receiving Social Security benefits.

4.  In June 2000 the veteran presented evidence showing that 
he started receiving Social Security disability benefits in 
March 1998 in the amount of $976.00 per month, with an 
effective date in March 1997.

5.  The veteran's failure to timely report the receipt of 
Social Security benefits resulted in an overpayment of 
improved pension benefits in the amount of $19,042.00.

6.  The RO Committee waived $8416.80 of the existing 
overpayment on the basis that the veteran had changed his 
position to his detriment in that amount by incurring a debt 
for an automobile in reliance on his eligibility for Social 
Security benefits and VA pension benefits.

7.  The veteran was at fault in causing the overpayment; 
there was no fault on the part of VA in causing the 
overpayment.

8.  Recovery of the overpayment will not cause the veteran 
undue hardship.

9.  Recovery of the overpayment would not defeat the purpose 
of paying VA improved pension benefits.

10.  Allowing the veteran to retain the benefits he 
erroneously received would result in unfair enrichment to the 
veteran.

8.  Other than the $8416.80 indebtedness, the veteran's 
reliance on receipt of improved pension benefits did not 
cause him to change his position to his detriment.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2001).

2.  Recovery of an overpayment of improved pension benefits 
in the amount of $10,625.20 would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking waiver of recovery of the remaining 
$10,625.20 indebtedness to VA stemming from overpayment of 
pension benefits in the amount of $19,042.00.  As noted in 
the Introduction, the RO Committee has waived $8,416.80 of 
the charged indebtedness.

The veteran in substance contends that he was not aware of 
the fact that the receipt of Social Security benefits would 
affect his VA pension benefits, or that he was required to 
report the receipt of Social Security benefits.  He also 
contends that recovery of the overpayment would result in 
undue financial hardship, because his monthly expenses 
currently exceed his monthly income.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the relevant facts pertaining to the veteran's appeal 
in light of the controlling laws and regulations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulation.  See, in general, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002)] 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. § 3.159].

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

The RO informed the veteran of the evidence needed to 
substantiate his request for waiver in a notice dated June 9, 
2000.  In part, the RO informed the veteran that his pension 
benefits would be terminated effective as of April 1997 due 
to the receipt of Social Security benefits and instructing 
him to submit any evidence indicating that his pension 
benefits should not be terminated.  The veteran then 
submitted evidence showing that he did not start receiving 
Social Security benefits until March 1998.

The notice informing the veteran of the $19,042.00 
overpayment also informed him of the evidence, documents, and 
procedures for obtaining waiver of recovery of the 
overpayment.  The RO provided the veteran a statement of the 
case in September 2001 in which the veteran was informed of 
the criteria to be applied in determining whether recovery of 
the overpayment was against equity and good conscience.

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The RO has obtained evidence concerning the veteran's monthly 
income and expenses from him in order to determine whether 
recovery of the overpayment would result in undue financial 
hardship to him.  The veteran has cooperated in this effort.  
The veteran has provided evidence, including hearing 
testimony, as to why he did not report the receipt of Social 
Security benefits and why recovery of the overpayment should 
be waived.  It appears that all evidence pertinent to this 
case has been obtained.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  

In short, the Board concludes that the requirements of the 
VCAA have been met in this case.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what is required in his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Pension eligibility

Improved pension benefits are payable to a veteran of a 
period of war who meets the disability and non-disability 
eligibility requirements.  The annual pension rate is reduced 
by the amount of the countable income received by the 
veteran.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23.  In 
determining countable income, all payments of any kind and 
from any source shall be included unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272.  38 
C.F.R. § 3.271.  Social Security benefits are not excluded 
under the provisions of 38 C.F.R. § 3.272.

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a)(West 1991); 38 C.F.R. § 1.962 (2001).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2001).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government. "Equity 
and good conscience" involves a variety of elements.  The 
list of elements contained in the regulation is not, however, 
all inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship. See 
38 C.F.R. § 1.965(a) (2001).

The elements to be considered are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.  (3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities.  (4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  See 38 C.F.R. § 1.965 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is 'an approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Factual Background

In a January 1997 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes.  He completed Improved Pension 
Eligibility Verification Reports in February 1997 and March 
1997 in which he reported receiving no Social Security 
benefits.  He was awarded improved pension benefits effective 
in December 1996 based on earned income reported.  The March 
1997 notice informing him of the award included an attachment 
outlining his responsibilities in receiving VA pension 
benefits, including the need to report any change in his 
income.  See VA Form 21-8768.  

The veteran did not submit any Improved Pension Eligibility 
Verification Reports, or any other statement or evidence 
regarding his income, from March 1997 to June 2000.  In June 
2000 the RO received notice that the veteran was receiving 
Social Security disability benefits.  When asked, the veteran 
submitted a copy of his Social Security award notice showing 
that he had been awarded disability benefits in February 
1998, effective in March 1997, and that his monthly benefit 
rate as of March 1998 was $976.00.  Consideration of that 
income retroactively to March 1998 resulted in the 
overpayment of $19,042.00.

The veteran submitted a Financial Status Report in June 2000 
showing that his monthly income was $967.00 per month 
(consisting entirely of the Social Security disability 
payment), and that his monthly expenses totaled $1381.00.  In 
addition to rent, food, utilities, clothing, gasoline, and 
insurance, his monthly expenses included payments on credit 
cards of $100.00, a $247.86 payment on an automobile loan for 
a 1994 Cadillac, and a $145.00 payment on an installment 
contract for the purchase of furniture.  The veteran did not 
report when these debts were incurred, other than the 
automobile loan.

In his July 2000 request for waiver and testimony at an RO 
hearing in November 2000, the veteran stated that believed 
himself to be entitled to receive Social Security disability 
benefits as well as his VA pension.  He denied having ever 
been told of the conditions under which he was eligible for 
pension benefits.  During the hearing he referenced forms he 
had received from VA (VA Form 20-8993) indicating that he 
should report any increase in income other than Social 
Security, which he interpreted as meaning he was entitled to 
receive Social Security and pension benefits.  

The further indicated that he did not receive any eligibility 
verification report forms from VA from March 1997 to June 
2000.  He testified that he had financed the purchase of an 
automobile in May 2000, shortly before he received notice of 
the overpayment, and that had he known of the overpayment he 
would not have financed the automobile.  His girlfriend had 
taken over the payments on the automobile, but he was two 
months behind in his rent and utilities.  

In his January 2001 notice of disagreement the veteran stated 
that his monthly expenses continued to exceed his monthly 
income.

Analysis

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of the overpayment must first be 
decided.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 
(1991).  The VA General Counsel has reinforced this 
obligation by holding that where the validity of the debt is 
challenged, that issue must be developed before the issue of 
entitlement to a waiver of the debt can be considered.  
VAOPGCPREC 6-98.

In the instant case, neither the veteran nor his 
representative has challenged the creation of the 
overpayment.  The statute and regulation require that VA 
pension benefits be reduced by the amount of the veteran's 
countable income.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 
3.23.  The Board has reviewed the overpayment and finds that 
its creation was valid.  As described above, the overpayment 
was due to the veteran's receipt of Social Security 
disability benefits in addition to VA pension benefits.  The 
amount of the overpayment appears to mirror exactly the 
amount of the excess pension benefits paid by VA.  
Accordingly, the Board finds that the remaining overpayment 
in the amount of $10,625.20 was validly created.

Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b).  The Committee determined that 
the veteran had not demonstrated bad faith in creating the 
overpayment.  It is the Board's responsibility to consider 
the matter of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  A veteran's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  Richards v. Brown, 9 
Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

The veteran stated that he did not report the receipt of 
Social Security benefits because he did not know he was 
required to do so, in that he did not know that the receipt 
of Social Security benefits would affect his entitlement to 
VA pension benefits.  Although the evidence indicates that 
the veteran was notified of the need to report any change in 
his income, and of the effect that a change in income would 
have on his entitlement to pension benefits, there is no 
indication that he in fact read and chose to disregard the 
information provided by VA.  The evidence does not indicate 
that the veteran deliberately acted with the intent to seek 
an unfair advantage, with knowledge of the likely 
consequences.  His error was more of omission rather than 
commission.  The Board finds, therefore, that the veteran did 
not commit fraud, misrepresentation, or bad faith, and that 
there is no statutory bar to waiver of recovery of the 
overpayment.  

Equity and good conscience

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements:

1.  Fault of veteran.  Whether actions of the veteran 
contributed to creation of the debt.

2.  Balancing of faults.  Weighing the fault of the debtor 
against the fault of VA.

3.  Undue hardship.  Whether collection of the overpayment 
would deprive the veteran or his family of basic necessities.

4.  Defeat the purpose.  Whether recovery of the overpayment 
would nullify the objective for which the VA benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in an unfair gain to the veteran.

6.  Changing position to one's detriment.  Whether reliance 
on the VA benefits resulted in relinquishment of a valuable 
right or the incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (February 
12, 1990).  Fault should initially be considered relative to 
the degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
veteran's actions were those expected of a person exercising 
a high degree of care, with due regard for the veteran's 
contractual responsibility to the government.  The age, 
financial experience, and education of the veteran should 
also be considered in these determinations.  

A person who is a recipient of VA pension benefits must 
notify VA of all circumstances which will affect his 
entitlement to receive the benefit being paid.  As indicated 
above in the discussion of bad faith, there is no evidence 
that the veteran actually read and disregarded information 
supplied by VA in March 1997 concerning the effect of income 
on his VA benefits and the requirement that he report a 
change in his income.  Although this may lead to a conclusion 
that bad faith did not exist, it does not absolve the veteran 
of fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) 
[professed ignorance of the controlling regulation or the 
failure to read relevant notices does not alleviate fault].  
Even if the veteran did not read the instructions from VA, 
persons dealing with the government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S. Ct. 1, 3; 92 L. Ed. 10 (1947)].  

The overpayment occurred because the veteran failed to timely 
report a change in his income.  The veteran's actions 
contributed to the creation of the overpayment.  He was, 
therefore, at fault in causing the overpayment.  

With respect to balancing of faults, the Board finds that VA 
was not at fault in creating the overpayment.  As discussed 
above, the RO notified the veteran concerning the impact of a 
change in his income on his benefits and of the requirement 
that he report any such change.  When notified by the Social 
Security Administration that the veteran was receiving 
disability benefits, the RO reduced his pension benefits 
expeditiously.  In weighing the fault of the veteran against 
the fault of VA, the veteran's actions were the cause of the 
overpayment.

The veteran contends that recovery of the overpayment should 
be waived because recovery would cause him undue financial 
hardship.  According to his Financial Status Report, his 
monthly expenses exceed his income by $414.00.  Those 
expenses, however, include consumer debt of $245.00 and a 
debt for an automobile that was purchased after the debt to 
VA was incurred.  The veteran's debt to the government is of 
no less importance than the consumer debt that he incurred.  
Furthermore, the veteran testified that his girlfriend had 
taken over the payments on the automobile, so that he no 
longer has that debt.  The Board notes that in February 1998 
the veteran was awarded Social Security benefits retroactive 
to March 1997, which indicates that he received a substantial 
lump sum payment of Social Security benefits for which he has 
not accounted.  His monthly payments for basic necessities 
total approximately $889.00, which is less than his current 
monthly income in the form of Social Security disability 
benefit payments.  Recovery of the overpayment in monthly 
installments would not, therefore, deprive him of the 
necessities of daily living.

The purpose in paying VA pension benefits is to provide 
veterans who served during a period of war and who become 
permanently and totally disabled with a minimum income.  
38 U.S.C.A. § 1521(a).  The veteran is no longer eligible for 
pension benefits, because his countable income exceeds the 
amount that would allow the payment of pension benefits.  
Recovery of the overpayment would not, therefore, defeat the 
purpose in paying pension benefits.

The statute and regulation specify that the annual pension 
rate is reduced by the amount of the countable income 
received by the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 3.3, 3.23.  Allowing the veteran to retain the benefits he 
erroneously received due to his failure to timely report the 
increase in his income would, therefore, result in his unjust 
enrichment.

The Board has considered the factor of whether the veteran's 
reliance on the pension benefits caused him to change his 
position to his detriment.  As noted by the Board above, the 
RO Committee has already waived $8416.80 of the original 
$19,042.00 overpayment on the basis that the veteran had 
relied on the receipt of pension benefits in incurring the 
indebtedness for the automobile.  There is no evidence of 
record indicating that receipt of pension benefits otherwise 
caused the veteran to relinquish a valuable right or to incur 
a legal obligation.

The Board has not identified any other factor which should be 
considered in evaluating the veteran's claim for waiver, and 
the veteran and his representative have pointed to none.

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the overpayment 
is against equity and good conscience, the Board finds that 
the preponderance of those factors are against waiver of 
recovery.  See Cullen v. Brown, 5 Vet. App. 510 (1993) [when 
determining whether recovery is against equity and good 
conscience, the Board must analyze all six factors].  
Accordingly, the veteran's request for waiver of recovery of 
the remaining $10,625.20 overpayment is denied. 


ORDER

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $10,625.20 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

